The opinion of the court was delivered by
Redfiéld, J
In this case, the district being created by act of the legislature, it might originally have required the same power to dissolve it. But when, by the general laws of the state, in 1828, a provision was made for dissolving union school districts, we think that provision was intended to apply to all union districts, however created. It would be highly improbable, that' the legislature should *631intend to„retain so limited and inconvenient a prerogative thereafter.
And whether during all this time, and subsequently, such school districts are to be regarded as exempt from the authority of the town to alter the limits in any manner, by setting individuals to other school districts, as they would best be accommodated, it is not necessary here to determine. It is obviéus, we think, that such a power might be convenient to reside in the town, and be recognized, without being at all inconsistent with the denial to the towns of the power to dissolve such districts.
But however this may be, we think it most obvious, that if there were any want of such power, it must be because of some other right, incompatible with its exercise, residing either in the district, or the individuals concerned. And these rights it is certainly competent for them to waive. That is so in regard to almost all rights, even the most important, of a merely pecuniary character. And in the present case, that was done, both by the plaintiff and the district. And the plaintiff having acted upon the consent of the district, and been set to another district, or his land incorporated into a newly erected district, which is the same thing, the union district lost all power to assess any tax upon him, or his property. For we think, their vote must be construed, as a consent for the plaintiff and his property to be set to another district. And he would be liable to pay taxes there thereafter.
Judgment reversed, and judgment for plaintiff on the case agreed.